Pleading cmd practice; discovery; production of documents. — On August 4, 1976 the court entered the following order:
Before CoweN, Chief Judge, Davis and BeNNEtt, Judges.
“This case comes before the court on Defendant’s Bequest for Beview of the July 8,1976 order of trial Judge C. Murray Bernhardt. The order granted plaintiff’s motion for production of 116 individual income tax returns (forms 1040 and 1040 SE) filed for the taxable years 1972 and 1973 by the individuals named in Exhibit A attached to Plaintiff’s Besponse. Upon consideration of the request and plaintiff’s response thereto, the court finds that the request for review should be granted to the extent hereinafter set forth.
“The court concludes that defendant should not be required to produce the tax returns for inspection and copying by plaintiff, but that plaintiff is entitled to information contained in the returns which indicates whether the individuals considered that they were self employed. In its Beply to Plaintiff’s Besponse to Defendant’s Bequest for Beview of the Trial Judge’s Order, the defendant has offered to prepare and furnish to plaintiff a schedule indicating (1) whether each individual filed a Form 1040SE, and (2) a schedule showing whether any of the individuals whose employment status is in issue described such employment status in tax returns in a manner which would lead to the conclusion that the individual considered himself employed or self *292employed. Tbe defendant bas also offered to submit tbe returns to tbe trial judge for bis m camera inspection and correlation witb tbe schedules wbicb defendant bas agreed to prepare and furnish. Defendant further agrees that if defendant prevails in this case it will prepare a schedule detailing the exact credit to be allowed plaintiff as a result of tbe fact that taxes not withheld from its employees were actually paid to tbe Federal government and that this schedule be subject to an in camera review by tbe trial judge.
“Since tbe court finds that defendant’s offer will, witb slight modifications, provide tbe relevant information wbicb plaintiff is entitled to discover without requiring an unnecessary disclosure of material contained in the individual tax returns, IT IS OEDEEED as follows:
“1. As soon as possible after tbe issuance of this order tbe defendant shall prepare and deliver to tbe plaintiff: (a) A schedule wbicb shows, witb respect to each of tbe individuals listed in plaintiff’s Exhibit A, whether be filed a Form 1040-SE return for 1972 and 1973 and whether or not be listed plaintiff as a source of income reported therein, or whether be listed income equal to that set forth in Internal Eevenue Service Form 4688, and (b) a schedule for each of tbe individuals described in (a) above showing whether he described his employment status in the tax returns as “self employed” or in any other manner indicating that such individual considered himself employed or self employed.
“2. The defendant shall deliver all of said tax returns and copies of said schedule to the trial judge for his in camera inspection and correlation with the information provided in the schedules to be furnished to plaintiff as described in paragraph 1 above.
“3. If defendant prevails in this action, it shall prepare and furnish to plaintiff a schedule detailing the exact credit to be allowed plaintiff as a result of the fact that taxes not withheld from its employees were actually paid to the Federal government. The time for the submission of the schedule shall be fixed by the trial judge and it shall be subject to his in camera review.”